             Case 2:19-cr-00128-RAJ Document 54 Filed 07/22/20 Page 1 of 4




 1                                                        The Honorable Judge Richard A. Jones
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9 UNITED STATES OF AMERICA,                        NO. 2:19-cr-00128-RAJ
10
                                Plaintiff,
                                                    ORDER DENYING DEFENDANT’S
11                       v.
                                                    MOTION TO ADVANCE SENTENCING
12                                                  HEARING AND TO PROCEED BY
     CHARLES S. LONG,
                                                    VIDEOCONFERENCE
13
                                Defendant.
14
15
16         This matter comes before the Court on Defendant Charles Long’s motion to advance

17 his sentencing hearing and to proceed with sentencing by videoconference. Dkt. 50. The
18 Court has considered the motion, the government’s opposition, and the files and pleadings
19 herein, and for the reasons set forth below hereby DENIES the motion.
20                                 I. PROCEDURAL HISTORY
21         On February 7, 2020, the defendant entered a plea of guilty to one count of Felon in
22 Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1). Sentencing is currently
23 scheduled for September 25, 2020. The government expects to recommend 41 months, U.S.
24 Probation has recommended 33 months, and the defendant anticipates recommending a
25 sentence of time served. Given the nature of the offense, and the defendant’s criminal
26 history category of VI, the sentencing guidelines in this matter suggest a sentencing range of
27 33 to 41 months.
28



     ORDER – 1
              Case 2:19-cr-00128-RAJ Document 54 Filed 07/22/20 Page 2 of 4




1           In-person sentencing hearings are not currently possible due to the COVID-19
2 emergency. Pursuant to General Order 08-20, the courthouses in the Western District of
3 Washington will not be open for such proceedings until at least August 3, 2020. The
4 defendant’s motion requests the Court advance his September 25, 2020 sentencing hearing to
5 an earlier date, and to conduct the hearing by videoconference. Dkt. 50.
6
                                             II. DISCUSSION
7
            Under ordinary circumstances a defendant “must be present” for a sentencing. Fed.
8
     R. Civ. P. 43(c). But these are not ordinary circumstances. Section 15002 of the
9
     Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”) empowers Chief
10
     District Judges to authorize hearings by video or telephonic conference when: (1) such
11
     hearings “cannot be conducted in person without seriously jeopardizing public health and
12
     safety;” (2) “the district judge in a particular case finds for specific reasons that the plea or
13
     sentencing in that case cannot be further delayed without serious harm to the interests of
14
     justice;” and (3) upon “consent of the defendant . . . after consultation with counsel.”
15
     CARES Act, Pub. L. 116-136 §§ 15002(b)(2), (4). The Chief Judge of this Court has made
16
     such an authorization. General Order 04-20 (W.D. Wash. March 30, 2020). Thus, a
17
     sentencing may be held by videoconference, but only upon a finding “for specific reasons
18
     that the sentencing . . . cannot be further delayed without serious harm to the interests of
19
     justice.” CARES Act §15002(b)(2)(a); General Order 04-20 at 3.
20
            The CARES Act presents a limited exception to what is ordinarily a mandatory
21
     requirement that a sentencing hearing be conducted in person. Courts have been sparing in
22
     applying this exception. Courts have granted remote hearings where the delay required for
23
     an in-person hearing would result in a defendant’s detention beyond the range of applicable
24
     sentencing guidelines. See, e.g. United States v. Collazo, No. CR 2:19-00120, 2020 WL
25
     1905293, at *2 (S.D. W. Va. Apr. 17, 2020) (defendants’ time served exceeded guidelines);
26
     United States v. Bustillo-Sevilla, No. 20-CR-00021-VC-1, 2020 WL 1239669 (N.D. Cal.
27
     Mar. 15, 2020) (request for time served sentence). Where longer sentences are expected,
28



      ORDER – 2
              Case 2:19-cr-00128-RAJ Document 54 Filed 07/22/20 Page 3 of 4




 1 however, courts have found that the interests of justice did not justify video-conferenced
 2 hearings. See, e.g. United States v. Emory, CR NO. 19-00109 JAO, 2020 WL 1856454, *2
 3 (D. Haw. Apr. 13, 2020) (interests of justice did not require expediting sentencing where
 4 defendant had served eight months but potential guidelines range was 12 to 18 months);
 5 United States v. Jones, Criminal No. 19-225 (SRN/TNL), 2020 WL 1644257, *1 (D. Minn.
 6 Apr. 2, 2020) (denying defendant's motion for remote sentencing in part because delaying
 7 sentencing would not prejudice defendant in light of his guidelines range).
 8         Here, the defendant indicates he will request a sentence of time served. Dkt. 50. The
 9 government argues the defendant does not meet the criteria set forth in the CARES Act to
10 hold a sentencing hearing via videoconference, highlighting his extensive and serious
11 criminal history, which includes a total of 14 convictions as a juvenile and another 14
12 convictions as an adult, not including the current offense at issue. The defendant’s
13 convictions include offenses such as assault, attempted robbery, carrying a dangerous
14 weapon, drug trafficking, and felon in possession of a firearm. He has numerous violations
15 of supervised release and a history of approximately 24 failures to appear.
16         While not forecasting what the ultimate sentence will be, the Court finds that given
17 the defendant’s criminal history and the applicable sentencing guidelines range, it is unlikely
18 the Court will impose a sentence of time served. Accordingly, the Court finds that delaying
19 sentencing will not cause harm to the interests of justice in this matter.
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///



     ORDER – 3
              Case 2:19-cr-00128-RAJ Document 54 Filed 07/22/20 Page 4 of 4




1                                             III. ORDER
2
            For the reasons set forth above, the defendant’s motion does not identify
3
     circumstances that can support a finding of “serious harm to the interests of justice” as
4
     required by the CARES Act and General Order 04-20. Therefore, it is hereby ORDERED
5
     that the defendant’s motion to advance the sentencing date and to permit him to appear by
6
     videoconference at the sentencing is DENIED. The sentencing hearing in his matter remains
7
     scheduled for September 25, 2020, at 11:00 a.m.
8
9
            DATED this 22nd day of July, 2020.
10
11
12
                                                      A
                                                      The Honorable Richard A. Jones
13                                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



      ORDER – 4
